                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                         At Chattanooga

  UNITED STATES OF AMERICA,

                 Plaintiff,
                                                      No 1:15-cr-39
  v.                                                  Judge Collier/Lee

  ROBERT R. DOGGART,

                 Defendant.


       THIRD SUPPLEMENT TO MOTION FOR BOND PENDING RE-SENTENCING

          Robert Doggart, by and through counsel, files this third supplement to his pending

  motion for bail pending resentencing pursuant to 18 U.S.C. § 3143. (Doc. 327.)

          Since Mr. Doggart replied to the Government’s response, counsel for Mr. Doggart would

  show that she has heard from two separate sources that there is an active outbreak of Covid-19 in

  Mr. Doggart’s unit at Lexington, FMC. Additionally, it is confirmed tonight on the BOP website

  that there are 5 positive inmates and 1 positive staff member. 1 Fayette County, Kentucky, in

  which the prison is located and from where staff members reside, reports 246 confirmed cases in

  the community which represents a rate of infection of 77.2 per 100k. In Hamilton County, by

  comparison, there are 152 cases in the community which represents a rate of infection of 42.5 per

  100k. Thus being in Hamilton County, and sheltered-in-place with his family, puts him at less

  risk than his current situation. 2




  1
   https://www.bop.gov/coronavirus/
  2
   https://www.washingtonpost.com/graphics/2020/national/coronavirus-us-cases-
  deaths/?itid=hp_hp-banner-low_web-gfx-death-tracker%3Ahomepage%2Fstory-ans



Case 1:15-cr-00039-CLC-SKL Document 333 Filed 04/29/20 Page 1 of 2 PageID #: 6070
         For these additional reasons, Mr. Doggart moves the Court to grant him bond pending his

  re-sentencing hearing, and to do so quickly so that he can be released to his daughter’s custody

  and be able to shelter-in-place at her home.

                                                       Respectfully submitted,

                                                       FEDERAL DEFENDER SERVICES OF
                                                        EASTERN TENNESSEE, INC.

                                                       By: /s/ Myrlene R. Marsa
                                                       Myrlene R. Marsa
                                                       Assistant Federal Defender
                                                       835 Georgia Avenue, Suite 600
                                                       Chattanooga, Tennessee 37402
                                                       Myrlene_Marsa@fd.org
                                                       (423) 756-4349
                                                       BPR # 016798

                                                       By: /s/ Jennifer Niles Coffin
                                                       Jennifer Niles Coffin
                                                       Assistant Federal Defender
                                                       800 South Gay St., Suite 2400
                                                       Knoxville, Tennessee 37929
                                                       Jennifer_coffin@fd.org
                                                       (615) 736-5047
                                                       BPR # 020703




                                                  2

Case 1:15-cr-00039-CLC-SKL Document 333 Filed 04/29/20 Page 2 of 2 PageID #: 6071
